                                                Case 2:19-cr-00448-DLR Document 75 Filed 07/21/21 Page 1 of 1




                                        1 Mark Kokanovich (021168)
                                          kokanovichm@ballardspahr.com
                                        2 Dennis K. Burke (012076)
                                          burked@ballardspahr.com
                                        3 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        4 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        5 Facsimile: 602.798.5595
                                          Attorneys for Defendant James B. Panther
                                        6
                                        7                            IN THE UNITED STATES DISTRICT COURT
                                        8                                  FOR THE DISTRICT OF ARIZONA
                                        9
                                            United States of America,
                                       10                                                   NO. CR-19-00448-PHX-DLR-2
                                                              Plaintiff,
                                       11                                                   DEFENDANT’S MOTION TO
1 East Washington Street, Suite 2300




                                                              vs.                           CONTINUE SENTENCING
                                       12                                                   HEARING
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                            James B. Panther,
                                       13
                                                              Defendant.
                                       14
                                       15
                                       16            Defendant, James Panther, hereby respectfully requests a 90-day continuance of the
                                       17 sentencing hearing currently set for Monday, September 27, 2021 at 10:30 a.m. to provide
                                       18 additional time necessary for preparation for the hearing.         Undersigned counsel has
                                       19 communicated with David Bybee, counsel for the government, regarding this request.
                                       20 Mr. Bybee is in agreement and does not oppose this request for a continuance.
                                       21            RESPECTFULLY SUBMITTED this 21st day of July, 2021.
                                       22                                              BALLARD SPAHR LLP
                                       23
                                                                                       By: /s/ Dennis K. Burke
                                       24                                                  Mark Kokanovich
                                                                                           Dennis K. Burke
                                       25                                                  1 East Washington Street, Suite 2300
                                                                                           Phoenix, AZ 85004-2555
                                       26                                                  Attorneys for Defendant James B. Panther
                                       27
                                       28

                                            DMWEST #41446190 v1
